                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                          Criminal No. 5:17-CR-210-D
                            Civil No. 5:20-CV-428-D


STANLEY JAMAR RAGIN,                        )
                                            )
                     Petitioner,            )
                                            )
      V.                                    )                   ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings, or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate, Set Aside or Correct

Sentence, within forty (40) days of the filing of,this order.




       SO ORDERED. This 1.-':t_ day of May, 2021.




                                        JAES C. DEVER Ill
                                        UNITED STATES DISTRICT JUDGE
